Hardy v. State                                                      















IN THE
TENTH COURT OF APPEALS
 

No. 10-94-055-CR

     DON NOLAN HARDY,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee 

From the County Court
Ellis County, Texas
Trial Court # 47599
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      On September 10, 1992, Appellant was convicted of the offense of driving while intoxicated. 
Punishment was assessed at thirty days in the Ellis County jail and a $400 fine.  The jail sentence
was suspended and Appellant was placed on probation for two years.
      On August 31, 1993, the Ellis County Attorney filed a petition for probation revocation. 
After a hearing on December 16, where Appellant appeared in open court with his attorney, the
court was of the opinion that Appellant had violated the terms and conditions of his probation.  
      Appellant appeals the order revoking probation signed on January 6, 1994.  The transcript
was filed late in this court and no statement of facts or a brief has been filed on Appellant's behalf.
      Appellant has filed in this court a personally signed request, approved by his attorney, to
withdraw his notice of appeal and to dismiss the appeal.  No decision of the court having been
delivered prior to the receipt of Appellant's request, his request to withdraw the appeal is granted,
and the appeal is dismissed.
                                                                               PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Dismissed
Opinion delivered and filed October 12, 1994
Do not publish